Citation Nr: 1122573	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  09-46 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to an increased rating in excess of 10 percent for hypothyroidism.

3.  Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans Council



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The issues of service connection for an anxiety disorder and an increased rating for hypothyroidism are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

High cholesterol is not a disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for a grant of service connection for high cholesterol have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in November 2006 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in September 2007.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection for high cholesterol

The Veteran contends that his high cholesterol is due to service.  As high cholesterol is not a disability for VA compensation purposes, the Veteran's claim for service connection is denied.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2007); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, supra. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Elevated cholesterol level represents a laboratory finding and not a disability for VA purposes. In language provided in the Federal Register, VA noted that while Veterans were "receiving diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol. . . . The diagnoses listed are actually laboratory test results, and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule to address." See 61 Fed. Reg. 20445 (May 7, 1996).

Service connection cannot be granted if there is no present disability. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for high cholesterol is denied.



ORDER

Service connection for high cholesterol is denied.


REMAND

Additional evidence is necessary prior to adjudicating this case.  

With regard to the Veteran's claim for an increased rating for hypothyroidism, the Board finds that a VA examination is necessary.  

Hypothyroidism is addressed under Diagnostic Code 7903 of 38 C.F.R. § 4.119.  Hypothyroidism manifested by fatigability or where continuous medication is required for control warrants a 10 percent evaluation.  A 30 percent rating is warranted where the evidence shows fatigability, constipation, and mental sluggishness.  A 60 percent rating is warranted where the evidence shows muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted where the evidence shows muscular weakness, cold intolerance, mental disturbance (dementia, slowing of thought, depression), sleepiness, cardiovascular involvement, and bradycardia (less than 60 beats per minute).  See 38 C.F.R. § 4.119, Diagnostic Code 7903.  

The Veteran was diagnosed with Grave's disease in June 2000.  An October 2005 record noted that the Veteran had been diagnosed with a thyroid disorder six months prior.  The Veteran's January 2006 Report of Medical History indicated that he was taking medication to treat a thyroid disorder.  

The Veteran underwent a VA examination in September 2007.  The examiner noted that the Veteran experiences insomnia, palpitations, sweats, and diarrhea.  The Veteran did not complain of constipation.  The Veteran also complained of other symptoms, including chest pain and heart palpitations, lightheadedness, dizziness, hypertension, various joint pains, and daily aching pain.

The criteria for rating hypothyroidism consider fatigability, constipation, mental sluggishness, muscular weakness, mental disturbance, weight gain, cold intolerance, mental disturbance (dementia, slowing of thought, depression), sleepiness, cardiovascular involvement, and bradycardia (less than 60 beats per minute).  It is unclear from the record which, if any, of these symptoms that the Veteran experiences are due to his hypothyroidism, as opposed to another disability.  Therefore, a VA examination is necessary to determine if the Veteran experiences any of the relevant symptoms to warrant an increased rating.  

With regard to the Veteran's claim for service connection for an anxiety disorder, the Veteran's service treatment records are negative for any complaints of anxiety or other metal disorder.  

The Veteran underwent a VA examination in September 2007.  The Veteran reported undergoing physical and emotional abuse during his childhood.  He also reported seeing a therapist regarding this abuse as a teenager.  The examiner diagnosed the Veteran with anxiety disorder, not otherwise specified, with symptoms of PTSD, symptoms of generalized anxiety disorder, and symptoms of dysthymia due to childhood trauma.  The examiner did not opine on whether the Veteran's anxiety disorder predated his period of service, was incurred in service, or was aggravated by his period of service.

The September 2007 VA examination report contains a diagnosis but does not contain an opinion as to its etiology.  Neither the Board nor the Veteran is qualified to resolve this question without competent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1).

Further, because it has long been held that the statutory duty to assist requires a thorough and contemporaneous medical examination, especially in cases where there exists ambiguities and uncertainties relative to the claimed disorder, the Board must remand the claim for clarification.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.).

Thus, the Board finds this matter must be remanded to obtain a medical opinion, and supporting rationale, addressing the etiology of the Veteran's current anxiety disorder.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must contact the Veteran and ascertain if he has received any VA, non-VA, or other medical treatment for hypothyroidism, an anxiety disorder, or another mental disorder that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. Following a reasonable amount of time or upon the Veteran's response, the RO/AMC must return the claims file to the examiners who conducted the September 2007 VA examinations.  If those examiners are not available, the RO/AMC must arrange for the Veteran to undergo new VA examinations.  The following considerations will govern the examination:

a. The claims folder and a copy of this remand will be reviewed by the examiner in conjunction with this examination, and the examiner must acknowledge such receipt and review in any report generated as a result of this examination.

b. The examiners must opine as to the following:

i. Does the Veteran experience fatigability, constipation, mental sluggishness, muscular weakness, mental disturbance, weight gain, cold intolerance, mental disturbance (dementia, slowing of thought, depression), sleepiness, cardiovascular involvement, and bradycardia (less than 60 beats per minute) due to his hypothyroidism?

ii. Was the Veteran's anxiety disorder incurred in, or aggravated by, his period of service?  

c. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  In all conclusions, the examiner must identify and explain the medical basis or bases for the conclusion, with identification of the evidence of record relied upon in reaching the conclusion.  If the examiner is unable to render an opinion without resort to speculation, he or she should so state.

3. When the actions requested have been completed, The RO/AMC must undertake any other indicated development deemed appropriate under the law and then readjudicate the issue.

4. The RO/AMC must ensure that all directed factual and medical development as noted above is completed.  In the event that the examination report does not contain sufficient detail, the RO/AMC must take any appropriate action by return of the report to the examiner for corrective action.  See 38 C.F.R. § 4.2.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


